Citation Nr: 1446054	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disorder, including sciatica and radiculopathy as secondary to a service-connected low back disability.

2.  Entitlement to an initial rating higher than 10 percent for the low back disability (Intervertebral Disc Syndrome (IVDS)).

3.  Entitlement to an initial rating higher than 10 percent for associated right lower extremity radiculopathy from December 22, 2008 to January 18, 2013, and higher than 20 percent as of January 18, 2013.

4.  Entitlement to an initial rating higher than 10 percent for tinnitus.

5.  Whether the reduction of the rating for the right lower extremity radiculopathy from 20 back to 10 percent effective October 1, 2014 was appropriate.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, the RO separated the rating for the right lower extremity radiculopathy from the low back disability and "staged" the rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

In support of his claims, the Veteran testified at a May 2013 videoconference hearing before the Board.  A transcript of the hearing is of record.  During the course of the hearing, the Veteran withdrew his claim for a higher initial rating for his tinnitus, so the Board is summarily dismissing this claim.

Also, in his Substantive Appeal to the Board (on VA Form 9) and during the hearing he indicated he had been unable to work due to his service-connected disabilities.  He therefore has raised a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As well, in a July 2014 rating decision since issued during the pendency of this appeal, the RO reduced the rating for the right lower extremity radiculopathy involving the sciatic nerve from 20 to 10 percent, effective October 1, 2014.  The Veteran responded by filing a timely Notice of Disagreement (NOD) later that same month in which he also requested a hearing concerning this reduction in the rating for this disability.  Consequently, this matter must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  There is no diagnosis of left-sided lower extremity sciatica or radiculopathy.

2.  During the entire period of the appeal, the service-connected low back disability had been manifested by limitation of forward flexion to no less than to 70 degrees, the combined range of motion has been greater than 120 degrees; there have not been muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and there have not been any incapacitating episodes, as defined by VA regulation, of a total duration of at least 2 weeks during the immediately preceding 12-month period.


3.  During the initial period from December 22, 2008 to January 18, 2013, the right lower extremity radiculopathy was manifested by mild incomplete paralysis of the affected nerve, and since January 18, 2013 it has been manifested instead by moderate incomplete paralysis.

4.  During the May 2013 videoconference hearing, prior to promulgation of a decision in this appeal by the Board, the Veteran withdrew his claim for a higher initial rating for his tinnitus.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a left lower extremity disorder to include sciatica and radiculopathy as secondary to service-connected disability, in particular, the low back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria are not met for an initial rating higher than 10 percent for the service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2013).

3.  The criteria are not met for an initial rating higher than 10 percent from December 22, 2008 to January 18, 2013, and higher than 20 percent beginning on January 18, 2013, for the associated right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Code 8520 (2013).

4.  The criteria are met for withdrawal of the Substantive Appeal concerning an initial rating higher than 10 percent for the tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic portion of it ("Virtual VA" and VBMS)).  The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

In rendering a decision on appeal, the Board must analyze the competency and credibility of evidence, both lay and medical, which in turn determines its ultimate probative value, account for the evidence that it finds persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, he prevails.  See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits instead to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA compensation and other benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date in the eventuality service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Regarding the claim of entitlement to service connection for a left-sided lower extremity disorder to include sciatica and radiculopathy, October 2008 
pre-decisional letters satisfied these obligations.  As for the derivative TDIU claim, legally compliant pre-decisional notice was provided in July 2013.  VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the appellant, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading, much less showing, in this particular instance.

There are also claims at issue that arose in the context of the Veteran trying to establish his underlying entitlement to service connection for his low back disability and associated right lower extremity radiculopathy.  These claims since have been granted and he has appealed the "downstream" issue of the initial disability ratings assigned.  The underlying claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  The RO provided him this required SOC, citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning these claims.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A (a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  VA has developed these claims by obtaining all identified records generated privately and through VA and arranging for VA compensation examinations.  

The Veteran also had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, who in turn complied with 38 C.F.R. 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The presiding VLJ's duties were twofold and consisted of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may have been potentially advantageous to the claimant's position.  Bryant, 23 Vet. App. at 488.  Since the VLJ identified the issues and potential sources of evidence, the duties under Bryant were satisfied.  The Veteran and his representative have not alleged any deficiency in the hearing.

In sum, the Veteran has been provided opportunities to respond to VA correspondence, and over the course of the appeal has had multiple opportunities to submit and identify evidence potentially supportive of his claims.  He therefore has been provided meaningful opportunity to participate effectively in the processing of his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has comported with its duties to notify and assist him with these claims and, thus, no additional notification or assistance is required.  He has not suffered any undue prejudice that would warrant remanding, rather than deciding, these claims being adjudicated, and his procedural due process rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Withdrawn Claim

The Veteran a 10 percent rating for his tinnitus, and there is no higher rating.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2013).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

Apparently because of this, during his May 2013 videoconference hearing he withdrew his claim for a higher initial rating for his tinnitus.  See the hearing transcript in Virtual VA, page 15.  His testimony satisfies the requirements for withdrawal of an appeal of a claim in accordance with 38 C.F.R. § 20.204(b) in that it was in writing (once his hearing testimony was transcribed), contained his name and claim number, stated the appeal of this claim was being withdrawn, and was received by the Board prior to issuance of a decision regarding this claim being withdrawn.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d) (2013).

Accordingly, no further action by the Board concerning this claim is necessary and the appeal of this claim is dismissed.  Id.

Criteria and Analysis for Service Connection

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

So service connection may be established either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available, or under 38 C.F.R. § 3.310(a) and (b) by showing the condition claimed is secondarily related to service, meaning either caused or permanently worsened by a service-connected disability.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran contends he has left lower extremity sciatica that is caused or being aggravated by his service-connected low back disability.  He testified during his videoconference hearing that VA healthcare providers have even told him the two conditions are interrelated (like they are as concerning his right lower extremity).  See Virtual VA hearing transcript, page 15.  However, the medical records in his claims file fail to show he even has the requisite diagnosis of this claimed disability, much less attribution of it to his service-connected low back disability.

In other testimony during his hearing he alleged that he had received this required diagnosis and even been prescribed "nerve pills" by doctors at the VA Medical Centers (VAMCs) in Fresno and Palo Alto, California, to help ease his pain and numbness in this lower extremity.  Indeed, the record shows there are multiple instances in which he reported radiation or radiculopathy involving his right lower extremity (which already resultantly has been determined service connected since due to, i.e., part and parcel of, his low back disability).  But no such assertions were made regarding his left lower extremity.  See Virtual VA Compensation and Pension Record Interchange (CAPRI) documents received on March 1, 2011, dated in September 2009, March 2010, and November 2010; Medical Treatment Records - Government Facility received on December 27, 2011, dated in June 2008.

During his April 2009 VA examination, the Veteran reported having intermittent right lower leg pain and numbness approximately 6 months after a fall from an 
8-to-9-foot height; he did not report any left leg symptoms.  The examiner noted that the condition was not bilateral (meaning not affecting both legs) and that it was incorrectly identified as bilateral sciatica in an AMIE request.  See Virtual VA C & P Exam received June 20, 2009.

Even during the more recent January 2013 and April 2014 VA compensation examinations, there were no complaints or abnormal findings referable to the left lower extremity.  See Virtual VA VA Examination received February 5, 2013 and CAPRI document received April 2014. 

Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present disability claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Here, because the evidence fails to establish a diagnosis of the claimed left lower extremity disorder, including sciatica and radiculopathy either since the filing of this claim or some time contemporaneous to that, a preponderance of the evidence is against this claim.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).  Consequently, the benefit-of-the-doubt doctrine has no application, and this claim must be denied.


Criteria and Analysis for an Increased Rating

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  As mentioned, all reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present, and if there has been variance in the severity of the disability, different ratings may be assigned for different periods of time to compensate the Veteran for this, a practice known as "staging" the rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., 0-percent disabling) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Low Back Disability

The service-connected low back disability has been assigned a 10 percent rating throughout the appeal, and based on a review of the record a higher schedular rating is not warranted.  There is also no distinct period in which the manifestations varied enough to assign a staged rating.


The criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.

According to this General Rating Formula, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine (meaning when additionally considering the adjacent cervical segment). See id. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine. Id. This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." 68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (2).

Note (5) in 38 C.F.R. § 4.71a, Codes 5235-42, provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

VA examinations reflect findings that have consistently shown the Veteran's lumbar spine motion has been in the range contemplated by the current 10 percent rating.

On April 2009 VA examination, lumbar flexion was to 80 degrees with a DeLuca score of -10 following 3 repetitions.  Extension and side-to-side motion were all from 0 to 30 degrees and there was no reduction in joint excursion, weakness, pain, or loss of coordination with 3 repetitions.  See Virtual VA C & P Examination received June 20, 2009.

On March 2011 VA examination, lumbar flexion was to 80 degrees with some discomfort, extension was to 20-25 degrees with some discomfort, lateral flexion was to 30-35 degrees bilateral with some discomfort, and bilateral rotation was to 40 degrees with no significant discomfort.  With repetition of motion, there was no decrease in the range of motion due to pain, weakness, fatigue or lack endurance or incoordination.  The Veteran reported his flare-ups were daily and may last all day.  Flare-ups were treated by lying down and taking medication.  See Virtual VA Examination received April 19, 2011.

On January 2013 VA examination, lumbar flexion was to 80 degrees with objective painful motion at the end range, extension was to 20 degrees with objective painful motion at the end range, bilateral lateral flexion was to 20 degrees with objective painful motion at the end range, and bilateral rotation was to 30 degrees and without pain.  With repetition of motion, there was no decrease in the range of motion.  See Virtual VA Examination received on February 5, 2013.

On April 2014 VA examination, lumbar flexion was to 70 degrees with objective painful motion at the end range; and extension, bilateral lateral flexion, and bilateral rotation were to 30 degrees with no objective painful motion.   There was no decrease in range of motion with repetitive testing.  The functional loss was due to less movement than normal, weakened movement, excess fatigability, pain on movement, interference with sitting, standing, and/or weight bearing, and lack of endurance.  See Virtual VA CAPRI document received on April 17, 2014.

VA and private treatment records note complaints of low back pain but they did not offer full range of motion studies.  See Virtual VA CAPRI records, dated August 2010, March 2010, and November 2010, and Medical Treatment Records (MTR) - non-government received April 17, 2014 dated April 2009 and August 2009.

So as shown by these records, even when considering the range of motion studies and additional factors, such as those noted in DeLuca, the low back disability has not shown at any time to be manifested by limitation of motion to 60 degrees or less of forward flexion.

Alternate requirements for 20 percent or higher ratings are also not shown since there was no guarding or muscle spasm of the lumbar spine so as to produce an abnormal gait or abnormal contour of the thoracolumbar spine; the combined range of lumbar motion exceeded 120 degrees; and there was no evidence of favorable or unfavorable ankylosis.  See April 2009, March 2011, January 2013, April 2014 VA examinations in Virtual VA. 

Therefore, at no time pertinent to the appeal period have there been manifestations of the low back disability significant enough to increase the 10 percent rating under the General Rating Formula.

As for rating the disability alternatively under the criteria for IVDS there must be a showing of at least a total duration of at least 2 weeks of incapacitating episodes during the past 12-month period, and there simply is not.  

Regarding the requirement of doctor-mandated bed rest, the Veteran reported he had this for 3 days in June 2010 when he experienced urinary incontinence and was admitted to a VA Hospital.  See Virtual VA March 2011 VA examination.  

In May 2013, he testified he had had 50 incapacitating episodes during the past 3 months and that his back was bad every other day.  When he missed work he would lie down and treat his back with ice and heat.  He was then currently unemployed and had worked in construction.  See Hearing transcript in Virtual VA, pages 4, 5, and 6.

On April 2014 VA examination, the examiner indicated the Veteran had IVDS with incapacitating episodes over the past 12 months due to IVDS with a total duration of at least 2 weeks but less than 4 weeks.  

Although the April 2014 VA examiner indicated the Veteran had the requisite episodes of incapacitating episodes to meet the criteria for a 20 percent rating, this appears to have been based on the Veteran's reports of increased pain during flare-ups that can be incapacitating, which is insufficient to establish incapacitating episodes.  In most instances, the Veteran's symptoms may be established based on lay evidence; however, in this instance incapacitating episodes are defined expressly by VA regulation and require physician-prescribed bed rest.  So, in essence, incapacitating episodes must be documented as physician prescribed and there is no indication of this in the record.  Even accepting the Veteran's assertion that he had 3 days of prescribed bed rest, this still falls short of the required total duration of episodes to meet the criteria for a rating exceeding 10 percent.  Consequently, the Board finds that an initial rating higher than 10 percent for the low back disability is not warranted.

Right Lower Extremity Radiculopathy/Sciatica

The RO has assigned staged ratings for the right lower extremity radiculopathy with a 10 percent rating in effect from December 22, 2008 to January 18, 2013 and a higher 20 percent rating in effect beginning January 18, 2013.  [The rating since as mentioned has been reduced back to 10 percent as of October 1, 2014, and the Veteran is separately contesting that reduction.]  Claims for increased or higher ratings are distinct from those concerning reductions, in part, because in the former situation the Veteran has the burden of proof of showing the disability is worse, 

whereas in the latter instance VA instead is obligated to show the disability has improved and that this improvement will be maintained under the ordinary conditions of life.  See Brown v. Brown , 5 Vet. App. 413, 417-18 (1995).

As for the claim for increase, this disability is evaluated under the criteria for rating disabilities of the sciatic nerve, which are found in Code 8520.  Mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve of a lower extremity is assigned ratings of 10, 20, and 40 percent ratings, respectively.  38 C.F.R. § 4.124a, Code 8520.

For the period from December 22, 2008 to January 18, 2013, the disability warrants no higher than a 10 percent rating.

In September 2009, the Veteran was found to have pain that radiated to the right leg.  Neurologically, motor strength was 5/5 and deep tendon reflexes were 2/4 in both lower extremities.  In March 2010, he reported having intermittent right lower extremity radicular pain.  Strength was 4/5 in both lower extremities, deep tendon reflexes were 1/4 in the patellars, and absent in the ankles.  In November 2010, he had right-sided low back and leg pain.  See Virtual VA CAPRI document received March 1, 2011, pages 2, 5, 11, and 21.

On April 2009 VA examination, the examiner noted the Veteran had not suffered any paralysis or impaired gait, but the Veteran did complain of intermittent non-limiting pain to the right leg that was as severe as 10/10, but was modulated well with narcotics.  The frequency of the right sciatica pain flared up twice a month; it was moderate and only 4/10 in intensity.  His lower extremity reflexes were 2+, and gait, power, tone, and reflexes were normal.  See C & P Exam in Virtual VA received June 20, 2009.

VA treatment records in March 2010 show he had intermittent right lower extremity radicular pain and he also reported increased weakness in his legs with paresthesia over the lateral right thigh and right arm.  He also reported some urinary continence, which he later denied having in April 2010.  On examination, motor function with give away in the lower extremities with and 4/5 strength in the distal lower extremity.  Deep tendon reflexes were 1/4 in the patellars and absent in the ankles.  Sensory testing revealed reduced pinprick in the right leg versus the left leg.  October and November 2010 records indicate h he did not have knee buckling, falls, or incontinence, but he did have right leg pain.  See Virtual VA CAPRI document received March 1, 2011, pages 5, 11, and 13.

On March 2011 VA examination, his intermittent right lower extremity radiculopathy was noted.  He did not suffer any paralysis, buckling of the knees, or falls.  On examination, motor power was 5/5, deep tendon reflexes were within normal limits, and there was no gross sensory deficit in the lower extremities.  See VA Examination in Virtual VA received April 19, 2011.

As indicated by the record, the right lower extremity radiculopathy was manifested by symptoms such as pain, weakness, a brief period of incontinence, and decreased sensation during the period from December 22, 2008 to January 18, 103, but since his primary symptoms were consistently reported as intermittent and were not shown to be significant, the Board finds they are mild and do not more closely resemble moderate incomplete paralysis.

Based on findings of the January 2013 VA examination, a higher rating of 20 percent was assigned for moderate incomplete paralysis.  On this examination, it was noted the Veteran denied having leg numbness or weakness, but he did have pain that radiated to right buttock and right foot.  His daily pain was 6/10 with flare-ups to 9/10.  He treated these episodes with lying down and rest; he denied bowel or bladder symptoms.  The examiner indicated that symptoms found to be mild were constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity.  Muscle strength testing in the right lower extremity was 5/5 in the knees and ankles.  Reflexes were normal at 2+ and sensory testing was normal except in the foot/toes where it was decreased.  Incomplete paralysis was noted in the right external popliteal (common peroneal) nerve, but the severity was not noted.  All other nerves affecting the right lower extremity were normal. 

In May 2013, he testified that he had loss of sensation in his leg 2 to 3 times a week.  He also had difficulty standing longer than 15 minutes and driving on bad days.  This occurred 4 to 5 times a week.   See Hearing Testimony in Virtual VA, page 3.

On April 2014 VA examination, muscle strength testing was 5/5, deep tendon reflexes were normal at 2+, and sensory testing was normal in the right lower extremity.  The Veteran had no radicular pain, but he had moderate numbness and paresthesias and/or dysesthesias in the right lower extremity.  There were no other signs or symptoms of radiculopathy.  The examiner found the severity of the light radiculopathy to be mild.  See Virtual VA CAPRI document received April 2014.

None of the evidence since January 18, 2013 suggests that the findings associated with the right lower extremity radiculopathy are moderately severe so as to warrant a higher rating of 40 percent.  Instead, the evidence indicates there have been 
mild to at most moderate symptoms.  

Despite the April 2014 VA examiner's finding that the radiculopathy was mild, the Board finds that, in light of the Veteran's hearing testimony and because some moderate symptoms were shown in the areas of numbness and paresthesias, the disability is most commensurate with moderate incomplete paralysis during the period beginning on January 18, 2013.

Because a preponderance of the evidence is against initial ratings higher than 10 percent from December 22, 2008 to January 18, 2013, and 20 percent beginning on January 18, 2013, the claim for higher ratings is denied.


Extra-schedular Ratings

In considering these claims for higher initial ratings, the Board also has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the symptoms associated with the Veteran's service-connected low back disability, including the associated right lower extremity radiculopathy, are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, so the Board finds that the rating criteria reasonably describe his disabilities.  The symptoms he has reported (such as limited range of motion of his thoracolumbar spine, including because of the extent of his pain, also radiating numbness in his lower extremities, loss of sensation, etc.) are the type of symptoms specifically contemplated by the schedular rating criteria. 

Furthermore, some of his symptoms are ameliorated with medication, steroid injections, ice, and rest.  See April 2009 VA examination, November 2009 and October 2010 VA CAPRI record received March 1, 2011 in Virtual VA, and April 2014 VA examination in CAPRI records received April 17, 2014 in Virtual VA.

As such, the schedular evaluations contemplate his level of low back disability symptomatology, and the Board need not determine whether there is an exceptional disability picture exhibiting other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria are inadequate to rate his disabilities, the Board is not required to remand these claims to the RO for the procedural actions outlined in this VA regulation.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left lower extremity disorder, including especially sciatica and radiculopathy secondary to the service-connected low back disability, is denied.

An initial rating higher than 10 percent for the service-connected low back disability is denied.

Initial ratings higher than 10 percent for the associated right lower extremity radiculopathy from December 22, 2008 to January 18, 2013, and 20 percent beginning on January 18, 2013, are denied.

The claim for an initial rating higher than 10 percent for the tinnitus is dismissed.



REMAND

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability." Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

The Veteran's service-connected disabilities do not meet the scheduler criteria for a TDIU under § 4.16(a) since the combined rating for them is only 40 percent.  

The Veteran's highest level of education is 4 years of high school and the only type of employment he has had has been in construction.  He asserts that he is no longer able to engage in this type of employment because the physical labor involved caused so many flare-ups and lost time from work that he could no longer be employed in this field in a substantially gainful capacity.

For these reasons, this claim must be referred for extra-schedular consideration under the special provisions of § 4.16(b).

Regarding the reduction in rating for the right lower extremity radiculopathy that went into effective following the July 2014 rating decision, the Veteran filed a timely NOD later that same month.  The RO is obligated to issue an SOC after the filing of an NOD, after receipt of which the Veteran will have opportunity to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Refer the derivative TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration under the alternative, special, provisions of 38 C.F.R. § 4.16(b).

2.  In response to his timely NOD, provide the Veteran an SOC addressing the propriety of the reduction in the rating from 20 to 10 percent for his right lower extremity radiculopathy effective October 1, 2014.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9/equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

Also, if there is not reinstatement of his prior rating, schedule the Veteran for a hearing concerning this matter in accordance with his July 2014 request.

3.  Then readjudicate the derivative TDIU claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


